DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-25 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of nalmefene as the species of existing therapeutic drug, formulation for use in combination and nalmefene hydrochloride dihydrate in the reply filed on 05/24/2021 is acknowledged. Claims 21-25 are the subject matter of this Office Action.
Priority
Acknowledgement is made of the divisional application of Application 16250548 filed 01/17/2019, now abandoned. Application 16250548 is a continuation of Application 15305782, filed 10/21/2016, now abandoned. Application 15305782 is a national stage entry of PCT/JP2015/062913 filed 04/22/2015, and claims foreign priority to 2014-088148 filed 04/22/2014. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ehrich (WO2005/089486 published 09/29/2005) in view of Yamashita (US Patent 7,888,362 published 02/15/2011).
 Ehrich teaches the treatment of alcoholism in a subject in need comprising administering a therapeutically effective amount of a combination of (i) at least one opioid antagonist and (ii) at least one dopamine D2 partial agonist (claim 1). The claimed nalmefene is taught as a suitable opioid antagonist for the therapeutic composition, while aripiprazole is taught as a suitable dopamine D2 partial agonist for the disclosed methodology (claim 3). Ehrich embraces sequential administration of the dopamine D2 partial agonist and the opioid antagonist compounds to said subject in need, which reads on the elected dosing cycle. Additionally, Ehrich embraces simultaneous administration of the dopamine D2 partial agonist and the opioid antagonist compounds in a fixed single treatment which reads on the dosing strategy 
However, Ehrich does not specifically teach brexpiprazole as the dopamine D2 partial agonist to combine with nalmefene to treat alcohol consumption. 
  Yamashita teaches compounds of Formula (I) as dopamine D2 partial agonist and serotonin 5-HT2A receptor antagonist activity (col. 2 lines 10-20, col. 7 lines 10-20). Yamashita teaches that said compounds are effective at treating alcohol abuse in a subject in need, and compound (1), or 7-(4-(4-(benzo[b]thiophen-4-yl)piperazin-1-yl)butoxy)quinolin-2(1H)-one is taught as a suitable compound to treat the disclosed disorder (col 6. Lines 1-10, 40-65, col. 19 lines 1-30). As evidenced by CAS Registry Database, compound 7-(4-(4-(benzo[b]thiophen-4-yl)piperazin-1-yl)butoxy)quinolin-2(1H)-one of Yamashita is art-recognized as the claimed brexpiprazole.

    PNG
    media_image1.png
    324
    612
    media_image1.png
    Greyscale

 Therefore, one of ordinary skill in the art prior to the time of invention would have found it prima facie obvious to substitute the dopamine D2 partial agonist aripiprazole in the alcohol consumption treatment regimen of dopamine D2 aripiprazole and nalmefene taught by Ehrich, for an alternative dopamine D2 partial agonist, such as brexpiprazole of Yamashita, in order to arrive at the instantly claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results;
Considering the dopamine D2 partial agonist brexpiprazole of Yamashita and dopamine D2 partial agonist aripiprazole of Ehrich were each individually taught in the prior art as being potent dopamine D2 partial agonist effective at treating alcohol consumption (alcohol abuse) in a subject, said artisan would have predicted that substitution of the dopamine D2 partial agonist aripiprazole in the alcohol consumption treatment regimen of dopamine D2 aripiprazole and nalmefene taught by Ehrich, for an 
Lastly, claims 24-25 are directed to wherein the regimen of claim 21 wherein the existing therapeutic drug for alcohol related disorder (nalmefene) provides only an insufficient effect for the subject. 
 As disclosed above, the combination of Ehrich and Yamashita render obvious the method of treating alcohol consumption comprising administering the opioid antagonist nalmefene in combination with a dopamine D2 partial agonist, wherein the claimed brexpiprazole is taught as a suitable dopamine D2 partial agonist for the treatment of alcohol abuse. Sequential administration of the dopamine D2 partial agonist and the opioid antagonist compounds to said subject in need is embraced in the combined prior art, including wherein the opioid antagonist is administered first for an extended period of time to treat the alcohol consumption. However, while said opioid antagonist provides insufficient treatment of the subject as while the opioid antagonist blocks the craving/positive effect of alcohol, symptoms of withdrawal appear, and during withdrawal and detoxification, patient compliance can be poor due to pain (Ehrich: pages 1-2).  As shown in Tables 3-4 of Ehrich, administration of a dopamine D2 partial agonist does not impair the ability of the co-administered opioid antagonist to decrease drinking in the treated patient, while the opioid antagonist does not inhibit the dopamine D2 partial agonist’s ability to treat symptoms of alcohol withdrawal in the treated subject (pages 13-15).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate a dopamine D2 partial agonist, such a 
   
Conclusion
In view of the rejections set forth above, no claim is allowed.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628